UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---- ---X

 

VICTORIA MALONE,
Plaintiff,
ORDER
v.

19 CV 5503 (VB) (PED)
TOWN OF CLARKSTOWN; TOWN OF
CLARKSTOWN HIGHWAY DEPARTMENT;
FRANK DIZENZO, in his official and personal
capacity; DAVID SALVO, in his official and
personal capacity, ROBERT KLEIN, in his
official and personal capacity; TUCKER
CONNINGTON, in his official and personal
capacity; and BRIAN LILLO, in his official and
personal capacity,

Defendants.

---- ---- --X

 

_ As discussed at a conference held today and attended by counsel for all parties, it is
HEREBY ORDERED:

1. By no later than August 9, 2021, the parties shall submit a JOINT LETTER, not
to exceed three pages, stating: (i) which causes of action plaintiff is withdrawing and as against
which defendants, (ii) which causes of action will remain in the case and against which
defendants, and (iii) whether the remaining defendants intend to move for summary judgment
and if so, with respect to which claims. With respect to (i), the parties should also submit a
proposed stipulation and order reflecting which causes of actions the parties are agreeing will be
withdrawn.

2, A status conference is scheduled for August 23, 2021, at 11:00 a.m., to proceed
by telephone. At the time of the scheduled conference, counsel shall attend by calling the
following number and entering the access code when requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662
Access Code: 1703567
Dated: July 9, 2021

White Plains, NY
SO ORDERED:

|

Vincent L. Briccetti
United States District Judge

 

 
